DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visual feature module” and “tagging module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US 10,496,884 B1).
With respect to claim 1, Nguyen et al. disclose a method of assigning concepts to a medical image (brief summary of the invention), the method comprising obtaining an image feature vector from the medical image (column 5, lines 6-20 and column 13, line 66 through column 14, line 2); and applying a machine-learned algorithm to the image feature vector to assign a set of concepts to the medical image (column 4, line 64 through column 5, line 35 and column 14, lines 29-35).
Similarly, with respect to claim 8, Nguyen et al. also disclose a system (Figure 8, for example) for assigning concepts to a medical image (brief summary of the invention), the system comprising a visual feature module configured to obtain an image feature vector from the medical image (column 5, lines 6-20 and column 13, line 66 through column 14, line 2); and a tagging module configured to apply a machine-learned algorithm to the image feature vector to assign a set of concepts to the medical image (column 4, line 64 through column 5, line 35 and column 14, lines 29-35).
Furthermore, with respect to claim 15, Nguyen et al. additionally disclose a machine learning apparatus (Figure 8) for generating a map between medial image concepts and medical images (brief summary of the invention), the apparatus comprising a processor (15 in Figure 8); and a memory coupled to the processor (20 in Figure 8); wherein the processor is configured to generate representations of medical images in a form of image feature vectors (column 5, lines 6-20 and column 13, line 66 through column 14, line 2); generate representations of concepts describing medical images in a form of concept vectors (column 5, lines 60-64); process the image feature vectors and the concept vectors to obtain measures of relevance between images and concepts and measures of correlation between different concepts (column 4, line 64 through column 5, line 5); and associate each medical image represented in the image feature vector with one or more concepts represented in the concept vector based on the measures of relevance and the measures of correlation (column 4, line 64 through column 5, line 35 and column 14, lines 29-35).
In addition, Nguyen et al. further disclose that the image feature vector corresponds to an attentional representation of the medical image, and obtaining the image feature vector comprises: obtaining an image representation for the medical image (Xi in column 5, lines 6-20 and column 13, line 66 through column 14, line 2), obtaining a plurality of patch representations, each for a corresponding one of a plurality of patches of the medical image (W in column 5, lines 6-20), for each of the plurality of patches, generating an attention score based on the image representation and the patch representation (column 5, lines 6-20), weighting image pixels of the patch based on the attention score (L in column 5, lines 6-20), and generating the attentional representation corresponding to the image feature vector based on the weighted image pixels (column 5, lines 21-35), as stipulated by claims 2, 9, and 16; applying a machine-learned algorithm to the image feature vector comprises: selecting one or more concepts to assign to the medical image based on a mapping function maintained in the machine-learned algorithm that maps concepts to medical images (column 4, lines 13-28 and column 10, line 52-57), as required by claims 3 and 10; that the mapping function maintained in the machine-learned algorithm is trained to map concepts to medical images based on measures of relevance between medical images and concepts and measures of correlation among different concepts (column 4, line 64 through column 5, line 5), as defined in claims 4, 11, and 19; that the concepts are included in an concept vector obtained by processing at least one concept ontology record with a long short-term memory (LSTM) recurrent neural network (column 5, lines 60-64 and RAM broadly read on this at column 28, lines 40-47), as set forth in claims 5, 12, and 17;  that the LSTM is a tree-of-sequences LSTM (column 13, line 57 through column 14, line 9 and column 17, lines 22-32), as recited by claims 6, 13, and 18; and  generating a written report describing the medical image based on the set of concepts assigned to the medical image (column 19, lines 18-22), as required by claims 7 and 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,087,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application are anticipated by the invention variously stipulated by the corresponding claims of the ‘864 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘864 patent stipulates a method of assigning concepts to a medical image (line 1), the method comprising: obtaining an image feature vector from the medical image (lines 3-4); and applying a machine-learned algorithm to the image feature vector to assign a set of concepts to the medical image (lines 5-7).
Similarly, with respect to claim 8 of the instant application, claim 8 of the ‘864 patent stipulates a system for assigning concepts to a medical image (line 1), the system comprising: a visual feature module (i.e., processor; line 3) configured to obtain an image feature vector from the medical image (lines 4-5); and a tagging module configured to apply a machine-learned algorithm to the image feature vector to assign a set of concepts to the medical image (lines 6-8).
Further, with respect to claim 15 of the instant application, claim 15 of the ‘864 patent stipulates a machine learning apparatus for generating a map between medical image concepts and medical images (lines 1-2), the apparatus comprising: a processor (line 4); and a memory coupled to the processor (line 5); and wherein the processor is configured to (line 6): generate representations of medical images in a form of image feature vectors (lines 7-8); generate representations of concepts describing medical images in a form of concept vectors (lines 9-10); process the image feature vectors and the concept vectors to obtain measures of relevance between images and concepts and measures of correlation among different concepts (lines 11-14), and associate each medical image represented in the image feature vector with one or more concepts represented in the concept vector based on the measures of relevance and the measures of correlation (lines 15-18).
Finally, dependent claims 2-7, 9-14, and 16-19 of the ‘864 patent are substantially identical to corresponding dependent claims 2-7, 9-14, and 16-19 of the instant application, so that the invention further defined by these dependent claims in the instant application is also anticipated by the invention stipulated by the corresponding dependent claims of the ‘864 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Itu et al., Calhoun et al., McKinney et al., and Abdolmanafi et al. variously teach using machine learning to associate concepts with medical images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
6 December 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665